Title: To Benjamin Franklin from Georgiana Shipley, 9 June 1782
From: Hare-Naylor, Georgiana Shipley
To: Franklin, Benjamin


My dear Doctor Franklin,Bolton Street June the 9th. 1782
As Mr Jones is so obliging as to promise he will convey my letter to Passy, I can not resist this good & safe opportunity of writing to assure my very best friend, that among all the events which may possibly arise from the late changes in our Administration, there is no one can give me half so much pleasure as the flattering idea of seeing you once more in England & again renewing those delightful hours, I have formerly spent in your valued society— I hope you have received a letter & parcel I intrusted to Mr Alexander, which contained the shades you requested; the resemblance is so imperfect, I fear you will be scarce able to trace the likeness of any one of your young friends.
Next week we begin our long journey to St Asaph; we are all weary of London & wish to enjoy good country-air, but we have been detained here beyond the usual time by an epidemic disorder, which none of us have escaped; indeed it has prevailed universally, altho: it has been far more severe in the metropolis & its environs than in any other part of the Kingdom.
I have been so unfortunate as seldom to have seen Doctor Price during the winter— Doctor Priestley was in town for about six weeks & is returned to Birmingham; we propose dining with him there, in our way to St Asaph.
I am in a great hurry of business, but would not omit an occasion of assuring you, my dear Doctor Franklin, with how great respect & esteem, I am Your obliged & affecate Friend.
G: Shipley
 
Addressed: Doctor Franklin / Passy
